         Case 2:20-cv-01837-WSH Document 14 Filed 03/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 LAURIE SNELL PARNELL,                            )   CIVIL ACTION
                                                  )
                Plaintiff,                        )   Case No.: 2:20-cv-01837-WSH
                                                  )
        v.                                        )   The Hon. W. Scott Hardy
                                                  )
 AMERICAN WARRIOR INITIATIVE, and                 )   Electronically Filed and Served via
 FAIRWAY INDEPENDENT MORTGAGE                     )   CM/ECF
 CORPORATION,                                     )
                                                  )
                Defendants.                       )
                                                  )

             CONSENT MOTION TO STAY CASE PENDING ARBITRATION

       Defendants, American Warrior Initiative and Fairway Independent Mortgage Corporation

(“Defendants”), by and through their counsel, and Plaintiff, Laurie Snell Parnell (“Plaintiff”), file

the within Motion to Stay Case Pending Arbitration and in support thereof state as follows:

       1.      On February 1, 2021, Defendants filed a “Motion to Compel Arbitration and Stay

Responsive Pleading Deadline” (the “Motion”) based upon an arbitration provision in Plaintiff’s

Employee Handbook. See ECF Docs. 10-12.

       2.      On February 22, 2021, Plaintiff filed her response to the Motion and did not oppose

the same. See ECF Doc. 13.

       3.      Based upon the above, Defendants move this Honorable Court to enter an

appropriate Order staying the within action pending Plaintiff’s submission of the dispute to

arbitration in accordance with the provisions of the agreement between the parties hereto as set

forth in Defendants’ Motion.

       4.      The undersigned contacted Plaintiff’s counsel and Plaintiff consents to the relief

requested herein.


                                                -1-
          Case 2:20-cv-01837-WSH Document 14 Filed 03/26/21 Page 2 of 2




         WHEREFORE, the parties respectfully request that the Court enter the proposed order to

stay all proceedings in this matter pending the submission of the dispute to arbitration.

                                                      Respectfully Submitted,

                                                      DILLON, MCCANDLESS, KING,
                                                      COULTER & GRAHAM, L.L.P.

Dated:    March 26, 2021                              By: /s/ Jordan P. Shuber
                                                              Jordan P. Shuber
                                                              PA. I.D. No. 317823
                                                              jshuber@dmkcg.com

                                                      128 West Cunningham St.
                                                      Butler, PA 16001

                                                      Counsel for Defendants, American Warrior
                                                      Initiative and Fairway Independent
                                                      Mortgage Corporation




                                                -2-
